Exhibit 10.2

 

FIRST MODIFICATION TO PROMISSORY NOTE

 

 

This modification to PROMISSORY NOTE (this “Modification”) is entered into as of
June 29, 2015, by and between FLEXSTEEL INDUSTRIES, INC. (“Borrower”), and Wells
Fargo Bank, National Association (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $65,000,000.00, executed by Borrower and payable to the
order of Bank, dated as of January 12, 2015 (the “Note”), which Note is subject
to the terms and conditions of a credit agreement between Borrower and Bank
dated as of April 14, 2010, as amended from time to time (the “Credit
Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

 

1.          The maximum principal amount available under the Note is hereby
modified to be Thirty Million Dollars ($30,000,000.00).

 

2.          The effective date of the changes set forth herein shall be June 29,
2015.

 

3.          Except as expressly set forth herein, all terms and conditions of
the Note remain in full force and effect, without waiver or modification. All
terms defined in the Note or the Credit Agreement shall have the same meaning
when used in this Modification. This Modification and the Note shall be read
together, as one document.

 

4.          Borrower certifies that as of the date of this Modification there
exists no Event of Default under the Note, nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute any
such Event of Default.

 

5.          By signing below, Borrower acknowledges receipt of a copy of this
Modification.

 

IMPORTANT:  READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND THIS LENDER.

 

-1-

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

FLEXSTEEL INDUSTRIES, INC.   WELLS FARGO BANK,
   NATIONAL ASSOCIATION           By: /s/ Timothy E. Hall   By:

/s/ James J. Hilgenberg

  TIMOTHY E. HALL, SR. VP
FINANCE, CFO, SECRETARY,
TREASURER     JAMES J. HILGENBERG, VICE
PRESIDENT

 

 

 

 

 

 

 

 

 



-2-

